TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00313-CV



        TLF 2003 d/b/a or f/d/b/a The Madison Commercial Group, et al., Appellants

                                                 v.

                              Texas Commercial Energy, Appellee




              FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
             NO. 282,767, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                This Court has received a copy of a Suggestion of Bankruptcy filed in the trial court

by The Madison Commercial Group, stating that “Powers Companies, Inc. d/b/a Madison

Commercial Group” filed for bankruptcy on April 26, 2005. Appellants informed this Court that

Powers Companies, Inc. owned “The Madison Commercial Group, which is the primary Appellant

in this case,” and that a stay is proper under 11 U.S.C.A. § 362(a) (West 2004). Appellee responds

that: The Madison Commercial Group did not appear to be a legal entity; if it were, it was not a

party to this cause; and “[e]ach of the Defendant/Appellants in this cause was alleged by Plaintiff

to being [sic] doing business as The Madison Commercial Group, but no such entity is separately

named.” Appellee asserts that the bankruptcy filing of Powers Companies, Inc. should not result in

a stay in this cause.
               Due to the apparent confusion as to the nature of The Madison Commercial Group,

its relationship to the individual appellants, and the relationship of Powers Companies, Inc. to the

parties and this cause, we abate the appeal. Any party wishing to reinstate the appeal should provide

this Court with an order from the bankruptcy court determining that the suggestion of bankruptcy

does not apply to this case and therefore there is no applicable stay under 11 U.S.C.A. § 362(a).




                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: October 19, 2005




                                                 2